United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3456
                                    ___________

Hunter R. Levi,                          *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Missouri
                                         *
Aerotek, Inc.; Allegis Group,            * [UNPUBLISHED]
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: April 23, 2010
                                 Filed: May 7, 2010
                                  ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Hunter Levi appeals the district court’s1 dismissal of a civil action he brought
under diversity jurisdiction. Upon careful de novo review, see Banks v. Int’l Union
Elec., Elec., Technical, Salaried & Mach. Workers, 390 F.3d 1049, 1052 (8th Cir.
2004) (de novo review of dismissal based on res judicata), we find no basis for
reversing the district court’s dismissal, which relied upon a prior dismissal with
prejudice, see Mo. R. Civ. P. 67.01 (dismissal with prejudice bars assertion of same
cause of action or claim against same party); Denny v. Mathieu, 452 S.W.2d 114, 118

      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
(Mo. 1970) (en banc) (dismissal with prejudice serves as mechanism for termination
of litigation rather than adjudication of issues therein involved); Vilsick v. Standard
Insulations, Inc., 926 S.W.2d 499, 501 (Mo. Ct. App. 1996) (Rule 67.01 extends res
judicata principles to cases dismissed with prejudice; application of Rule 67.01 does
not require prior adjudication on merits); see also Stewart Org., Inc. v. Ricoh Corp.,
487 U.S. 22, 27 n.6 (1988) (state procedural rule may be applied if rule does not
conflict with federal rule and furthers twin goals of Erie2 doctrine: avoiding
inequitable administration of laws and discouraging forum shopping).

       In addition, we note that the remaining applicable res judicata principles are
satisfied, because the prior dismissal was based on proper jurisdiction with respect to
the state law claims raised in the present case; the prior case involved causes of action
centered on the same factual bases as the causes of action in the present case, see
Chesterfield Village, Inc. v. City of Chesterfield, 64 S.W.3d 315, 318-19 (Mo. 2002)
(en banc) (definition of “cause of action” centers on facts that form or could form
basis of previous adjudication; when determining whether party asserts same claim
in two cases, court looks to factual bases for claims, not legal theories); and both suits
involved the same parties or privies, see Lomax v. Sewell, 50 S.W.3d 804, 809 (Mo.
Ct. App. 2001) (privity, as basis for satisfying “same party” requirement of res
judicata, is premised on proposition that interests of party and non-party are so closely
intertwined that non-party can fairly be considered to have had his or her day in
court); see also McDonald v. Johnson & Johnson, 776 F.2d 767, 769-70 (8th Cir.
1985) (in diversity actions, res judicata is matter of substantive law, requiring
application of state law); Anderson v. Waddles, 474 F. Supp. 2d 1116, 1118 (E.D. Mo.
2007) (setting forth res judicata principles under Missouri law).

      Accordingly, we affirm. See Phipps v. FDIC, 417 F.3d 1006, 1010 (8th Cir.
2005) (court may affirm on any basis supported by record).


      2
       Erie R.R. v. Tompkins, 304 U.S. 64, 78 (1938).

                                           -2-